Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 2, 1961, with notice of argument for February 14, 1961, said appeal to be argued or submitted when reached. The conditional stay contained in the order to show cause, dated January 6, 1961, is continued pending the hearing and determination of the appeal. In the meantime, all pretrial and trial proceedings are to proceed expeditiously. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.